DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 31, 2022 has been entered.
Applicant’s amendment and accompanying remarks filed August 31, 2022 are acknowledged.
Examiner acknowledges amended claims 1 and 15.
Examiner acknowledges cancelled claims 7-8.
The rejection of claims 1-6 and 9-14 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), second paragraph is overcome by Applicant’s amendment.



Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Applicant’s specification does not disclose reusing the removed excess liquid dispersion to form a second slurry of fiber and the removed liquid dispersion.  Applicant’s specification discloses in paragraphs 0013 and 0015 that the removed excess liquid dispersion can merely be used but does not disclose how or what materials the removed excess liquid dispersion can be reused.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is rendered indefinite because it is unclear if the claim is directed to method of preparing a resin infused random fiber mat OR method of preparing a random fiber mat.  Claim 1 recites a method of preparing a resin infused random fiber mat as the preamble of the claim.  The body of the claim does not include a step of infusing resin.  For purposes of examination, Examiner is interpreting the claim to refer to a method of preparing a random fiber mat.
	Claim 2 is not commensurate in scope with claim 1 from which it depends.  Claim 1 recites curing.  Claim 2 recites a thermoplastic.  Thermoplastics do not cure.  Thermoplastics melt.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-6, 9-11 and 14 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Hussong, U.S. Patent Number 6,004,493.

	Regarding claims 1, 5-6, 9-11 and 14, Hussong claim 1 recites a process of forming a mineral fiber panel comprising the steps of
	providing a slurry of mineral fibers and a binder in a liquid;
	forming a mat from the mineral fibers and binder slurry by removing liquid from the slurry to bind the fibers together while the mat is supported on a porous mold support providing a desired surface configuration for the mat;
	wherein a vacuum is drawn through the porous mold support to remove the liquid while squeezing the mat with a member urged toward the support during the forming step solely by drawing the vacuum through the porous mold support; 
	and drying the formed mat to rigidify the mineral fibers and binder.	
 Hussong discloses that the mat can be supported on a flat surface for drying, trimming and for curing in an oven [column 5, lines 27-28].


Response to Arguments
Applicant’s arguments with respect to the present claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd, can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786